 

--------------------------------------------------------------------------------

 


Exhibit 10.2


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made as of the 19 day of
October, 2010, by and between Aetna Inc. (“Company”) and Ronald A. Williams
(“Consultant”).  The parties hereto agree as follows:


1.         Engagement.  Company hereby engages Consultant and Consultant hereby
agrees to render at the request of the Company’s Chief Executive Officer or
Board of Directors, upon reasonable notice, independent consulting services for
Company related to public policy, federal regulatory strategy and other business
matters as agreed by the parties.  In addition, Consultant shall also provide
consulting services hereunder to Aetna Foundation, Inc.  In this engagement and
all activities hereunder, Consultant shall serve as an independent contractor of
Company, as further explained in Section 6 below.


2.         Consulting Term.  This Agreement is effective as of the date
hereof.  The consulting services under this Agreement shall be provided during
the period commencing  as of the date immediately following the Consultant’s
retirement from his employment with the Company in April 2011 and shall
terminate on February 28th, 2012, unless terminated earlier pursuant to this
Agreement (the “Consulting Term”).  Notwithstanding the foregoing, or anything
else to the contrary, unless otherwise agreed by the Company, this Agreement
shall be null and void and Consultant shall not assume a consulting role
hereunder, if Consultant’s employment with the Company is terminated after the
date hereof under any circumstances other than retirement by the Consultant in
April 2011, as contemplated under the Amended and Restated Employment Agreement
between Consultant and the Company dated December 5, 2003, as amended through
the date hereof (the “Employment Agreement”).


3.         Terms.  As compensation for services rendered hereunder, the Company
agrees to pay Consultant $20,000 per month.  Such payment shall be payable
without deduction for taxes, including federal income, social security or state
income taxes.  All applicable taxes shall be the responsibility of
Consultant.  In addition, the Company also shall pay reasonable out of pocket
business expenses of Consultant incurred in connection with the consulting
services performed at Company’s and Aetna Foundation Inc.’s request.  Such out
of pocket expenses shall be documented and submitted to the Company within 30
days of the time the expenses are incurred and amounts shall be in accordance
with the Company’s expense reimbursement policies.  Company shall provide
Consultant with an office with appropriate support services (including
secretarial support) at a location mutually agreed upon.


    4.           Performance of Duties.  Consultant shall render services in
good faith, at such times during the term hereof, and in such manner, as Company
and Consultant shall mutually agree.  Services provided hereunder shall be
performed at such places and at such times as are reasonably convenient to
Consultant, upon reasonable notice.  Consultant shall observe all reasonable
policies and directives promulgated from time to time by Company with respect to
the consulting services to be rendered hereunder which are not inconsistent with
this agreement and executive’s other agreements with the Company.  In compliance
with Section 409A of the Internal Revenue Code and regulations promulgated
thereunder, Company and Consultant do not expect that the services to be
provided hereunder will exceed 20 percent of the average level of


 
Page 1

--------------------------------------------------------------------------------

 

 
bona fide services performed over the immediately preceding 36 month period by
Consultant (in any capacity) (the "Service Limit"). In furtherance of the
foregoing, Company (with regard to services to be provided to it and to Aetna
Foundation, Inc.) shall not require or accept services by the Consultant beyond
the Service Limit and the Consultant shall not provide services beyond the
Service Limit.


5.          Termination.  Consultant may terminate this Agreement at any
time.  This Agreement also will terminate on Consultant’s death.  The Company
may terminate this Agreement if Consultant materially breaches his obligations
under Paragraph (7) or (8) and such breach is not cured within 10 days of the
Company’s written notice thereof.  Consultant’s obligations under Section 8
(Confidential Information),  Section 9 (Rights of Authorship), Section 10
(Remedy), Section 11 (Arbitration) and Section 12 (Miscellaneous) shall survive
termination hereof.


6.          Independent Contractor.  It is expressly agreed that Consultant is
acting as an independent contractor in performing services hereunder.  Company
shall carry no workers’ compensation insurance or any health or accident
insurance (other than standard Aetna retiree medical care benefits to which the
Consultant is otherwise entitled) to cover Consultant.  Company shall not pay
any contributions to Social Security, unemployment insurance, federal or state
withholding taxes, nor provide any other contributions or benefits that might be
expected in an employer-employee relationship.   Company acknowledges that
pursuant to the Employment Agreement, Consultant’s rights to indemnification
survive the termination of the Employment Agreement and agrees that the
consulting services provided hereunder shall be treated for such indemnification
purposes as if the services had been provided under the Employment Agreement.


7.   Post Employment Covenants.  Consultant acknowledges and agrees that the
covenants against noncompetition, non-disclosure, non-solicitation of customers
and employees, cooperation and nondisparagement contained in Section 6.15 of the
Employment Agreement remain in full force and effect during and following the
Consulting Term as more specifically set forth in the Employment Agreement, and
that a breach of any of those covenants during the Consulting Term shall
constitute a breach of this Agreement.  Further, Consultant agrees that,
notwithstanding anything to the contrary in the Employment Agreement, during the
Consulting Term (which can be terminated at any time at the election of
Consultant pursuant to Section 5), the Specified Companies referenced in Section
6.15(c) of the Employment Agreement shall refer to Cigna Corporation,
UnitedHealth Group Incorporated, Humana Inc., WellPoint Inc., Health Net Inc.,
Coventry Health Care Inc., Kaiser Permanente and any health plan affiliated with
Blue Cross Blue Shield Association.  Further, Consultant agrees that the
covenant not to compete with the Company included in Section 6.15(c) of the
Employment Agreement shall be extended, without the modification to add the
additional companies, to operate for the 12 month period following
the Consulting Term (it being understood that the remaining covenants will
operate from the date of Consultant's termination of employment with the
Company).
 
8.           Confidential Information.   Consultant desires to act as a
consultant to Company and he understands and agrees that his duties for the
Company in the past have required, and his


 
Page 2

--------------------------------------------------------------------------------

 

 
consulting duties may require, access to Confidential Information of a
competitive nature, which Company makes available only to select persons who
have a need to know such confidential information, and/or information subject to
the attorney-client and work product privileges.  Consultant acknowledges and
agrees that Section 16.15(a) of the Employment Agreement relating to
nondisclosure and return of confidential information shall apply during the
Consulting Term and that such provision is hereby incorporated by reference.


9.           Rights of Authorship.  Consultant acknowledges that all original
works of authorship that are made by him (solely or jointly with others) within
the scope of this Agreement and which are protectable by copyright are “works
made for hire” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101).


10.           Remedy.  Consultant understands that Company would not have any
adequate remedy at law for the material breach or threatened breach by the
Consultant of Sections 8 (Return of Confidential Information) or 9 (Rights of
Authorship) of this Agreement, and agrees that in the event of any such material
breach or threatened breach, Company may, in addition to the other remedies
which may be available to it, file a suit in equity to enjoin Consultant from
the breach or threatened breach of such covenant(s).


11.           Arbitration.  Any matter, controversy or claim arising out of or
relating to this Agreement or to any breach of this Agreement, except claims for
equitable remedies as set forth in Section 10, as to which Company has elected
to seek a court remedy, shall be settled by arbitration before one arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgments on the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.  Each party shall pay:  the
fees of his or its attorneys; the expenses of his or its witnesses; and all
other expenses connected with presenting his or its case.  Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration
hearing, administrative fees, the fees of the arbitrator, and all other fees and
costs shall be borne equally by the parties.

 
Page 3

--------------------------------------------------------------------------------

 


 
12.        Miscellaneous.
(a)           Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to Company or Consultant at the address set forth below to such
other address as they shall notify each other in writing.
If to Company:


Chief Executive Officer
Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156


 
With a copy to:


General Counsel
Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156

              If to Consultant:  at Consultant’s last known address as reflected
on the books and records of the Company
 
         (b)   Assignment.  This Agreement shall be binding upon and inure to
the benefit of Company and its successors and assigns.  This Agreement shall not
be assignable by Consultant and shall not be assignable by the Company without
Consultant’s consent, except in the context of a sale or other transfer of all
or substantially all of the business or assets of the Company.
 
       (c)   Applicable Law.  This Agreement shall be construed in accordance
with the laws of the State of Connecticut in every respect, without regard to
its rules regarding conflicts of law.
 
       (d)   Headings.  Section headings and numbers herein are included for
convenience of reference only and this Agreement is not to be construed with
reference thereto.  If there is any conflict between such numbers and headings
and the text hereof, the text shall control.
 
       (e)   Severability.  If for any reason any portion of this Agreement
shall be held invalid or unenforceable, the parties agree that it is their
intent that such provision shall be enforced to the maximum extent possible
under applicable law, and that the court or arbitrator shall reform such
provision to make it enforceable in accordance with the intent of the parties,
and that notwithstanding such invalidity, unenforceability or reformation of any
provision, the remaining provisions of this Agreement shall remain in full force
and effect.
 
      (f)   Entire Agreement.  This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all
previous agreements between the parties, provided, however, that the parties
acknowledge that certain provisions of the Employment Agreement, may remain in
effect as provided in such agreement and amendments thereto, during all or a
portion of the term of this Agreement.  No officer, employee, or representative
of Company has any authority to

 
Page 4

--------------------------------------------------------------------------------

 

make any representation or promise in connection with this Agreement or the
subject matter hereof that is not contained herein, and Consultant represents
and warrants that he has not executed this Agreement in reliance upon any such
representation or promise.  No modification, extension or renewal of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.
 
         (g)   Waiver of Breach.  The waiver by Company of a breach of any
provision of this Agreement by Consultant shall not operate or be construed as a
waiver of any subsequent breach by Consultant.
 
         (h)   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement.




Aetna Inc.
Ronald A. Williams
 
By:  /s/ Elease E. Wright
Elease E. Wright,
Senior Vice President, Human Resources
 
 
 /s/ Ronald A. Williams
Date:  October 19, 2010
Date:  October 19, 2010



 
 
Page 5
 
 